Citation Nr: 1127044	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The competent clinical evidence of record fails to demonstrate that the Veteran's hepatitis C is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers in 2001 and/or 2006.


CONCLUSION OF LAW

The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for hepatitis C due to VA treatment have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

With respect to the issue on appeal, the agency of original jurisdiction (AOJ) issued a VCAA notice letter in July 2009 prior to the initial adjudication of the claim that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, and notified him that a disability rating and effective date will be assigned in the event of award of any benefit sought per Dingess/Hartman.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, and a report of VA examination.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA opinion with respect to the issue on appeal was obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it was based on detailed and thorough review of the claims file and the examiner also provided a well-supported rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

38 U.S.C.A. § 1151 and its implementing regulations have undergone several changes in the past decade, most recently effective October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In this case, the Veteran filed his § 1151 claim in June 2009 and, accordingly, the post October 1, 1997 version of the law and regulation must be applied. See VAOPGCPREC 40-97 [all Section 1151 claims which were filed after October 1, 1997, must be adjudicated under the statutory provisions currently in effect, which essentially require a showing of negligence or fault on the part of VA].

Legal Analysis

The Veteran maintains that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C incurred as a result negligent treatment he received at the VA Medical Center in Omaha, Nebraska, in 2001 and 2006.  He contends that he contracted hepatitis C after undergoing colonoscopies in 2001 and 2006 through VA's reuse of disposable equipment and not following protocol to sterilize other equipment for the colonoscopies.  (Transcript (T.) at page (pg.) 4-8.)  

The record shows that the Veteran has been diagnosed with hepatitis C since November 2001.  The record also shows that the Veteran underwent flexible sigmoidoscopies in 2001 and 2006.  However, the clinical evidence of record does not show that the Veteran's hepatitis C was caused by carelessness, negligence, lack of proper skill, error in judgment or any other similar instance of fault of the part of VA providing hospital care or surgical treatment to the Veteran.  In this regard, an August 2009 VA examination report shows that an examiner, after reviewing the Veteran's claim file and noting that the Veteran had underwent two flexible sigmoidoscopies at the Omaha, VA Medical Center opined that:

With infection control standards and requirements so stringent in the past, it is highly unlikely that any hepatitis C would be obtained from these procedures, especially with rigid controls in place for many years.  However, when one reviews this gentleman's medical records, it is clearly shown that he has had a history of IV drug use and cocaine in the past.  This is the most likely cause of his hepatitis C.  Therefore, I cannot find any evidence that his current hepatitis C is from any treatment or procedures received within this facility, because of the abovementioned reasoning.  There are no aggravation issues either.  Therefore, I cannot find that there was any carelessness, negligence, lack of proper skill, error in judgment, or other similar incidence of fault on the part of this department in furnishing medical care to this gentleman.  In fact, when I reviewed his medical records, the medical care provided to his gentleman was exemplary, thorough, and provided abundant preventative care.

The Board finds that the aforementioned VA opinion, in which the examiner provided a detailed rationale for his conclusion, to be highly competent and probative with respect to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during his colonoscopies at the Omaha VAMC in 2001 and 2006. 

The only evidence that the Veteran has provided in support of his claim is his own lay statements.  The Board notes that the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; however, he has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has given weight to the statements that the Veteran provided as to the etiology of his hepatitis C.  However, the appellant has not reported any specific observable negligent treatment and/or provided any evidence that VA failed to properly sterilize equipment or reused disposable equipment in conjunction with his particular 2001 and 2006 procedures.  As such, the Board finds the appellant's lay assertions in this regard to be less than credible.  Therefore, the Board finds that the August 2009 VA opinion is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight.  Therefore, in the absence of any evidence to the contrary, the Board finds that Veteran's hepatitis C is not due to his 2001 and/or 2006 flexible sigmoidoscopies at the Omaha VA Medical Center

Consequently, the Board finds that the competent evidence of record fails to establish that the Veteran's hepatitis C was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


